Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher K. Albert on November 1, 2021.

The application has been amended as follows: 

AMENDMENTS TO THE SPECIFICATION
Paragraph [00129] of the specification is amended and replaced with the following:

[00129] FIG. 22 schematically depicts construct maps of additional NKG2D constructs according to embodiments disclosed herein.  The IgG4 hinge ESKYGPPCPSCP is amino acids 157 through 168 of SEQ ID NO: 101.


AMENDMENTS TO THE CLAIMS

Claims 146, 148 and 149 are deleted.

In claim 151, line 1, before “A natural killer”,  “,” is deleted.

Claims 137, 138 and 145 are amended and replaced with the following:


(a) an extracellular receptor domain,
wherein said extracellular receptor domain comprises a peptide that binds native ligands of Natural Killer Group 2 member D (NKG2D),
wherein the peptide that binds native ligands of NKG2D is a fragment of NKG2D,
wherein the fragment of NKG2D is encoded by a polynucleotide comprising SEQ ID NO. 2; and
(b) an effector domain comprising a transmembrane region and an intracellular signaling domain, 
wherein the encoded transmembrane region comprises a CD8α hinge domain and a CD8α transmembrane domain, 
wherein the encoded intracellular signaling domain comprises an OX-40  intracellular signaling domain and a CD3zeta domain, wherein the encoded OX-40 intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 107, 

wherein the polynucleotide encoding the chimeric receptor comprises the nucleic acid sequence of SEQ ID NO: 90, and 
wherein the encoded mbIL15 comprises the amino acid sequence of SEQ ID NO: 17.

138.	(Currently amended) A natural killer (NK) cell comprising a polynucleotide encoding a membrane-bound interleukin 15 (mbIL15) in a bicistronic configuration with a chimeric receptor, the chimeric receptor comprising:
(a) an extracellular receptor domain,
wherein said extracellular receptor domain comprises a peptide that binds native ligands of Natural Killer Group 2 member D (NKG2D),

wherein the fragment of NKG2D is encoded by a polynucleotide comprising SEQ ID NO. 2; and
(b) an effector domain comprising a transmembrane region and an intracellular signaling domain, 
wherein the encoded transmembrane region comprises a CD8α hinge domain and a CD8α transmembrane domain, 
wherein the encoded intracellular signaling domain comprises an OX-40  intracellular signaling domain and a CD3zeta domain, wherein the encoded OX-40 intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 107, wherein the polynucleotide encoding the chimeric receptor comprises the nucleic acid sequences of SEQ ID NO: 90; and

wherein the encoded chimeric receptor comprises the amino acid sequence of SEQ ID NO: 109 and wherein the encoded mbIL15 comprises SEQ ID NO: 17.

145. 	(Currently amended) A natural killer (NK) cell comprising a polynucleotide encoding a membrane-bound interleukin 15 (mbIL15) in a bicistronic configuration with a chimeric receptor, the chimeric receptor comprising:
(a) an extracellular receptor domain,
wherein said extracellular receptor domain comprises a peptide that binds native ligands of Natural Killer Group 2 member D (NKG2D),
wherein the peptide that binds native ligands of NKG2D is a fragment of NKG2D,
wherein the fragment of NKG2D is encoded by a polynucleotide comprising SEQ ID NO. 2, and
(b) an effector domain comprising a transmembrane region and an intracellular signaling domain,

wherein the polynucleotide encoding the chimeric receptor comprises the nucleic acid sequence of SEQ ID NO: 90, and 
wherein the encoded mbIL15 comprises the amino acid sequence of SEQ ID NO: 17.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amendment to the claims filed 10/12/21, reflects the allowability of claims noted in the final Office action of 7/21/21 (p. 11) and incorporates the allowable subject matter into the remaining claims, specifically the sequence of the chimeric receptor as comprising the amino acid sequence of SEQ ID NO:109 and/or encoded by a polynucleotide comprising the nucleic acid sequence of SEQ ID NO:90.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 4, 2021